THE THIRTEENTH COURT OF APPEALS

                                   13-21-00375-CV


                                City of Raymondville
                                          v.
      Isabel Elizondo, Noe Espinoza Jr., Roxanne Franco, and Antonio Espinoza


                                  On Appeal from the
                     197th District Court of Willacy County, Texas
                       Trial Court Cause No. 2019-CV-0205-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion. Costs of the appeal are adjudged against appellees.

      We further order this decision certified below for observance.

May 26, 2022